Exhibit 10(a)

 

LOGO [g64932image-001.jpg]

 

TECHNOLOGY OUTSOURCING AGREEMENT

 

This Master Agreement is made as of the ____ day of October, 2005 (the
“Effective Date”), by and between First Indiana Bank, N.A., a national banking
association (“Client”), and Metavante Corporation, a Wisconsin corporation
(“Metavante”).

 

Client desires Metavante to provide to Client the services and products set
forth in this Agreement, and Metavante desires to provide such services and
products to Client, all as provided in this Agreement.

 

THEREFORE, in consideration of the payments to be made and services to be
performed and products provided hereunder, upon the terms and subject to the
conditions set forth in this Agreement and intending to be legally bound, the
parties hereto agree as follows:

 

Metavante shall provide to Client and Client shall receive from Metavante, all
upon the terms and conditions set forth in this Agreement, the services and
products (collectively, “Services”) specified in this Agreement. The term of
this Agreement shall commence on the Effective Date and end on the eighth
(8th) anniversary of the last day of the month in which the Commencement Date
occurs (the “Initial Term”). The parties also agree to use their best efforts to
perform the Conversion(s) such that the Commencement Date occurs on or before
August 31, 2006.

 

As of the Effective Date, the parties acknowledge that this Agreement includes
the following Schedules:

 

Conversion Plan Schedule

Services Schedule

Fees Schedule

Software License Schedule

Service Level Schedule

Termination Fee Schedule

Strategic Network Solutions Schedule

 

As of the Effective Date, the parties acknowledge that Services will be provided
for Client and the following Affiliates of Client:

 

Not applicable

 

By signing below, the parties agree to the terms and conditions of this
Agreement, and Client appoints Metavante as: (1) Client’s attorney-in-fact to
transmit files and information to the Internal Revenue Service (“IRS”) and to
take all appropriate actions in connection therewith and empowers Metavante to
authorize the IRS to release information return documents supplied to the IRS by
Metavante to states which participate in the “Combined Federal/State Program”;
and (2) Client’s agent to sign on Client’s behalf the Affidavit required by the
Internal Revenue Service on Form 4804, or any successor form. Client
acknowledges that Metavante’s execution of the Form 4804 Affidavit on Client’s
behalf does not relieve Client of responsibility to provide accurate TINs or
liability for any penalties which may be assessed for failure to comply with TIN
requirements.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on
their behalf as of the date first above written.

 

METAVANTE CORPORATION

4900 W. Brown Deer Road

Brown Deer, WI 53223

     

FIRST INDIANA BANK, N.A.

135 N. Pennsylvania Street

Indianapolis, IN 46204

By:            By:      Name:    Paul T. Danola       Name:    Morteza Semnani
Title:   

Senior Executive Vice President

Financial Services Group

      Title:    First Vice President and Chief Information Officer          
By:                  Name:    James R. Geschke             Title:   

Executive Vice President

Financial Technology Services

           

 

1



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

 

1. CONSTRUCTION

 

1.1. Definitions. Capitalized terms shall have the meaning ascribed to them in
Article 18 of this Agreement.

 

1.2. References. In this Agreement, references and mention of the word
“includes” and “including” shall mean “includes, without limitation” and
“including, without limitation,” as applicable, and the word “any” shall mean
“any or all”. Headings in this Agreement are for reference purposes only and
shall not affect the interpretation or meaning of this Agreement.

 

1.3. Interpretation. The terms and conditions of this Agreement and all
schedules attached hereto are incorporated herein and deemed part of this
Agreement. In the event of a conflict between the general terms and conditions
and the terms of any schedules or exhibits attached hereto, the terms of the
schedules and exhibits shall prevail and control the interpretation of the
Agreement with respect to the subject matter of the applicable schedules and/or
exhibits. The schedules and exhibits together with the general terms and
conditions shall be interpreted as a single document. This Agreement may be
executed simultaneously in any number of counterparts, each of which shall be
deemed an original, but all of which together constitute one and the same
agreement.

 

1.4. Affiliates. Client agrees that it is responsible for ensuring compliance
with this Agreement by those of its Affiliates that receive Services under this
Agreement. Client agrees to be responsible for the submission of its Affiliates’
data to Metavante for processing and for the transmission to Client’s Affiliates
of such data processed by and received from Metavante. Client agrees to pay any
and all fees owed under this Agreement for Services rendered to its Affiliates.

 

2. TERM

 

2.1. Duration. Unless this Agreement has been earlier terminated or unless
Client provides Metavante with written notice of non-renewal at least six
(6) months prior to the expiration of the Initial Term, this Agreement shall
automatically renew at the end of the Initial Term on the same terms (including
pricing terms) for one (1) twelve-month period. Upon expiration of such twelve
(12) -month extension, this Agreement shall expire unless renewed in writing by
the parties, provided, however, that Metavante may, but has no obligation to,
continue to provide all or any portion of the Services thereafter on a
month-to-month basis subject to these Terms and Conditions and Metavante’s
then-current standard fees and charges.

 

2.2. Termination Assistance. Following the expiration or early termination of
this Agreement, Metavante shall provide to Client the Client Data in the format
in which it exists on Metavante’s systems, in accordance with Metavante’s
then-current standard prices for the delivery media. In addition, Metavante
agrees to provide to Client, at Client’s expense, all necessary assistance to
facilitate the orderly transition of Services to Client or its designee
(“Termination Assistance”). As part of the Termination Assistance, Metavante
shall assist Client to develop a plan for the transition of all Services then
being performed by Metavante under this Agreement, from Metavante to Client or
Client’s designee, on a reasonable schedule developed jointly by Metavante and
Client. Prior to providing any Termination Assistance, Metavante shall deliver
to Client a good-faith estimate of all such Expenses and charges, including
charges for custom programming services. Client understands and agrees that all
Expenses and charges for Termination Assistance shall be computed in accordance
with Metavante’s then-current standard prices for such products, materials, and
services. Nothing contained herein shall obligate Client to receive Termination
Assistance from Metavante.

 

3. CONDITIONS AND LICENSES

 

3.1. Performance by Subcontractors. Client understands and agrees that the
actual performance of the Services may be made by Metavante, one or more
Affiliates of Metavante, or subcontractors of any of the foregoing Entities
(collectively, the “Eligible Providers”). For purposes of this Agreement,
performance of the Services by any Eligible Provider shall be deemed performance
by Metavante itself. Metavante shall remain fully responsible for the
performance or non-performance of the Services by any Eligible Provider, to the
same extent as if Metavante itself performed or failed to perform such services.
Client agrees to look solely to Metavante, and not to any Eligible Provider, for
satisfaction of any claims Client may have arising out of this Agreement or the
performance or nonperformance of Services. However, in the event that Client
contracts directly with a Third Party for any products or services, Metavante
shall have no liability to Client for such Third Party’s products or services,
even if such products or services are necessary for Client to access or receive
the Services hereunder.

 

2



--------------------------------------------------------------------------------

3.2. Client Marks. Metavante is authorized to use Client’s service marks and
trademarks solely if necessary to perform the Services and solely for the
purpose of providing the Services to Client. Any use of Client’s marks by
Metavante shall be subject to Client’s prior written approval, which shall not
be unreasonably withheld by Client

 

3.3. Software License. Client (a) will install and operate copies of certain
Metavante-supplied software, if any, that is identified in the Services Schedule
as required for Client to access or receive certain of the Initial Services,
(b) may access certain software that Metavante will make available on the
internet, and (c) may be provided with copies of software for demonstration
purposes (collectively, the “Incidental Software”). Metavante hereby grants to
Client a personal, nonexclusive, and nontransferable license and right, for the
duration of this Agreement, to use the Incidental Software solely in accordance
with the applicable Documentation and for no other purposes. Client shall not do
any of the following: (i) distribute, sell, assign, transfer, or sublicense the
Incidental Software, or any part thereof, to any third party; (ii) except as
specifically set forth in this Agreement, adapt, modify, translate, reverse
engineer, decompile, disassemble, or create derivative works based on the
Incidental Software or any part thereof; (iii) copy the Incidental Software, in
whole or in part, without including appropriate copyright notices; (iv) except
for providing financial services to Client’s customers, use the Incidental
Software in any manner to provide Service Bureau, time sharing, or other
computer services to Third Parties; (v) export the Incidental Software outside
the United States, either directly or indirectly; and/or (vi) install the
Incidental Software on a different platform or interface the Incidental Software
to an application written in a different computer language other than that set
forth in the Documentation. Within 10 days of the Effective Date of Termination,
Client shall, at its own expense, return the Incidental Software to Metavante
and/or destroy all copies thereof.

 

4. SERVICES

 

4.1. Implementation of Services.

 

A. Development of Conversion Plan. The parties shall develop a mutually
acceptable detailed, customized plan for the Conversion (the “Conversion Plan”).
The Conversion Plan will include (i) a description of the tasks to be performed
for the Conversion; (ii) allocation of responsibility for each of such tasks;
and (iii) the estimated scheduled dates on which each task is to be performed.
Each party shall designate its Conversion project leader. The Conversion project
leaders for each party shall regularly communicate on the progress of the
Conversion, the feasibility of the Conversion Dates specified in the Conversion
Plan, and such other matters which may affect the smooth transition of the
Services. Each party agrees to provide such services and to perform such
obligations as are specified as its responsibility in the Conversion Plan and as
necessary for it to timely and adequately meet the scheduled dates set forth
therein. Each party shall cooperate fully with all reasonable requests of the
other party that are necessary to effect the Conversion in a timely and
efficient manner. The parties shall use their best efforts to perform the
Conversion(s) such that the Commencement Date occurs on or before the date set
in the Conversion Plan. Conversion should be completed no later than the end of
August, 2006. Conversion will be considered complete when Client signs the
applicable balancing and application sign-offs.

 

B. Conversion Resources. Metavante and Client will each provide a team of
qualified individuals to assist in the Conversion effort.

 

C. Training and Documentation.

 

(i) Metavante will provide to Client, at no charge, one CD-ROM disc, or Internet
access that includes all of the User Manuals. The Client will receive updates to
the CD-ROM at no additional charge or Internet updates when available. Client
can purchase paper manuals, at Metavante’s then-current price list. For manuals
that are not on CD-ROM, and not accessible via the Internet, the Client will
receive one copy of the paper updates at no additional cost. Additionally, as
new manuals become available, they will be included on the CD-ROM or accessible
via the Internet. Except for its internal use, Client may not modify, reproduce,
or distribute the Documentation without the express consent of Metavante.

 

(ii) Metavante shall provide training in accordance with the training schedule
developed pursuant to the Conversion Plan. The sessions shall be held at a
location mutually agreed upon by the parties. Client shall be responsible for
all Expenses incurred by the participants and Metavante’s trainers in connection
with such education and training. If Client requests that training be conducted
at a non-Metavante facility, Client shall be responsible for providing an
adequate training facility.

 

D. Account Representatives. Each party shall, prior to Conversion, cause an
individual to be assigned (“Account Representative”) to devote time and effort
to management of the Services under this Agreement following the Conversion.
Each party shall endeavor to maintain a capable management team to facilitate
the Conversion and to work cooperatively thereafter.

 

3



--------------------------------------------------------------------------------

E. Reporting and Meetings. Within sixty (60) days after the Effective Date, the
parties shall mutually agree upon an appropriate set of periodic conversion
project reports to be issued by Metavante to Client during the Conversion Period
and during the remainder of the Term.

 

F. Metavante Software Modification Requests. Client must submit a completed
Project Request form to Metavante either electronically or via fax for all
Metavante Software modification requests. Upon receiving Client’s request,
Metavante will confirm receipt. Metavante maintains a list of standard estimates
which include hours for commonly submitted requests. If request is non-standard,
a high-level planning estimate, initial estimate or refined estimate may be
requested by Client with applicable costs to determine the amount of effort it
will take for Metavante to complete Client request. Implementation of Metavante
Software modification requests, as authorized by Client, will be completed as
mutually agreed upon in writing.

 

4.2 Initial Services. Metavante shall first commence providing the Initial
Services on the Commencement Date and/or as specified in the Conversion Plan.

 

4.3 Professional Services. Metavante shall perform the Professional Services for
Client as set forth in the Schedules and shall perform additional Professional
Services as mutually agreed upon by the parties from time to time under this
Agreement, provided that either party may require execution of a separate
mutually acceptable professional services agreement prior to Metavante’s
performance of Professional Services other than those set forth herein.
Metavante’s maximum liability with respect to any Professional Services
performed shall be limited to the value of the Professional Services engagement
giving rise to the claim for Damages.

 

4.4 Service Levels. Service Levels, if any, relating to a particular Service
shall be as set forth in the Service Level Schedule. The parties agree that
Metavante’s performance of Services at a level at or above any Service Level
shall be satisfactory performance. Metavante shall cure any failure to achieve a
Service Level within the period specified within the applicable schedule.
Remedies, if any, for failure to achieve a Service Level shall be as set forth
in the Service Level Schedule.

 

4.5 EFD Services. The following additional terms shall apply with respect to the
EFD Services. The EFD Services are those Services provided by Metavante to
support Client’s on-line and off-line debit and credit card products.

 

A. Network Rules and Responsibilities. “Network” shall mean a shared system,
operating under a common name, through which member financial institutions are
able to authorize, route, process, and settle transactions (e.g., MasterCard and
Visa). Client acknowledges and agrees that Client must obtain required
memberships in all applicable Networks and, upon Metavante’s request, shall
provide Metavante with copies of its fully executed membership agreements.
Client shall comply with the articles, bylaws, operating regulations, rules,
procedures, and policies of all Networks, as applicable to its operations, and
shall be solely responsible, as between Client and Metavante, for any claims,
liabilities, lawsuits, and expenses arising out of or caused by Client’s failure
to comply with the same. Client acknowledges and agrees that, because Metavante
is Client’s processor, Metavante may receive certain services from MasterCard,
Visa, and/or other Networks that Client could receive directly in the event
Client performed the processing services for itself. Client agrees that
Metavante may pass through to Client any fees charged to Metavante for such
services and that Metavante has no responsibility or liability to Client for any
such services. Prior to the transfer of the EFD Services to Client or its
designee upon the Effective Date of Termination, Client shall take all actions
required by the applicable Network to effect the transfer. In addition to the
charges specified on the Fee Schedule, Client shall be responsible for (i) all
interchange and network provider fees; (ii) all dues, fees, fines, and
assessments established by and owed by Client to any Network; and (iii) for all
costs and fees associated with changes to ATM protocol caused by Client’s
conversion to the EFD Services.

 

B. Card Production Services. Delivery of cards will be deemed complete with
respect to any order upon Metavante’s delivery of the supply of cards, properly
addressed, to either the United States Post Office, a common carrier or courier,
or Client’s designated employee or agent. Following delivery of the cards in
accordance with the foregoing, the card production services with respect to such
order shall be completed, and Metavante shall have no further responsibility
whatsoever for any use, abuse, loss, damage, alteration, or theft of cards
following delivery. Metavante shall be responsible to produce cards in
conformance with applicable network standards and for the proper preparation of
mailers (e.g., sealing and addressing). Client shall notify Metavante in writing
of any alleged breach of the foregoing by Metavante.

 

4



--------------------------------------------------------------------------------

Metavante’s sole responsibility, and Client’s sole remedy, shall be to provide,
at Metavante’s expense, a conforming replacement card to the appropriate
cardholder(s).

 

C. Verification and Notice. Client shall notify Metavante of any data entry
errors, including any unauthorized transactions, new accounts, new files, or
unauthorized amounts, within thirty (30) days of the date of the applicable
Metavante report. Client’s failure to notify Metavante of errors or
discrepancies within such thirty (30) -day period shall constitute Client’s
agreement that it has reviewed and approved the content of each such report
using proper internal control review procedures. Metavante does not guarantee
that the Services will be one hundred percent (100%) error-free or that the
variables and options selected and approved by Client will produce a result,
which is problem-free. The only responsibility Metavante shall have with regard
to (i) data entry errors and other similar human errors which occur in the usual
course of business and (ii) unsatisfactory data processing results caused by
options and variables selected or approved by Client is, respectively, to
correct such errors as they are discovered and to assist Client in revising data
processing options and variables to achieve a satisfactory result.

 

D. Settlement. Client acknowledges and agrees that, where Metavante processes a
transaction for a stored value card, debit card, or credit card issued by
Client, Client is either obligated to pay the amount of the transaction, or
Client is entitled to receive the amount of the transaction under applicable
Network rules. Client authorizes Metavante, unless instructed by Client in
writing to the contrary, to receive or pay, as applicable, any such amounts due
to or payable by Client. Metavante shall daily determine the “Net Settlement”
for Client. “Net Settlement” means the net amount payable to Client by
Metavante, or the net amount payable to Metavante by Client, as applicable, for
transactions settled for Client by Metavante with Networks, and/or other
financial institutions, including Client’s Affiliates, in accordance with
applicable Network operating rules. Client shall maintain an account with a
settlement bank designated by Metavante for purposes of funding or receiving Net
Settlement, as applicable, and authorizes Metavante to charge the settlement
account via ACH debit or otherwise for any Net Settlement owed by Client to
Metavante, and to deposit to the settlement account any Net Settlement owed by
Metavante to Client. Client shall, upon Metavante’s demand, pay to Metavante any
Net Settlement that Metavante is unable to collect from the settlement account
for any reason. Metavante will provide Client with daily settlement and
accounting information, and Client agrees that Client is responsible for the
daily maintenance and reconciliation of all accounting entries. For at least 120
days following the Effective Date of Termination, Client shall maintain a
settlement account with Metavante or the depository institution designated by
Metavante which Metavante may charge to settle any trailing activity which
accrues prior to the Effective Date of Termination and which is not known to
Metavante until sometime thereafter (including any chargeback of a transaction
which is authorized prior to the Effective Date of Termination). Client shall
pay to Metavante fees at Metavante’s then-current standard rates to settle such
trailing activity.

 

4.6 Electronic Banking Services. The following additional terms shall apply with
respect to the Electronic Banking Services. The Electronic Banking Services are
(a) Metavante’s Internet and telephone banking services that enable Client’s
consumer and/or commercial depositors and other customers (“End Users”) to
access, receive, collect, concentrate, and/or report data and/or initiate
transactions via a personal computer or telephone, (b) Metavante’s consumer
payment provider services (“CPP Services”) that enable End Users to remit
payments to payees located within the United States scheduled up to 364 days in
the future, and/or recurring weekly, bi-weekly, monthly, bi-monthly,
semi-monthly, quarterly, semi-annually, or annually (if and as available), and
(c) Metavante’s consumer service provider services (“CSP Services”) that enable
Client to provide Web-based bill consolidation and presentment services via a
branded Website.

 

A. Access. Client shall comply with Metavante’s requirements for making the
Electronic Banking Services operational and available for Client’s and/or
Client’s End Users. Metavante agrees that any changes it makes to these
requirements shall be commercially reasonable. Client agrees that Metavante is
under no obligation to provide any End User with access to the Electronic
Banking Services unless and until Client has provided Metavante with all
information and documentation reasonably required by Metavante for End User
set-up.

 

B. End User Agreements. Client shall be responsible for contracting with, and
managing the relationship with, End Users of the Electronic Banking Services and
for obtaining all necessary End User authorizations and consents. Metavante will
not have a contractual relationship with End Users, and so must rely upon Client
to manage liability and risk issues. Client will include appropriate provisions
in its End User agreements regarding, and shall indemnify Metavante against,
defend Metavante against, and hold Metavante harmless from claims arising from:
(a) any End User’s use of or inability to use the Electronic Banking Services,
specifically including, without limitation, any End User’s claim for economic
loss or damages arising from the End User’s use of the Internet Banking Services
or Bill Payment Services; (b) transactions effected with a lost, stolen,
counterfeit or misused access code or identification number issued by Client to
any End User. Client and its End Users shall be responsible for selecting and
safeguarding their passwords for using the Electronic Banking Services. As
between Client and Metavante, any use of the

 

5



--------------------------------------------------------------------------------

Electronic Banking Services through use of a valid password shall be authorized
use, provided that Metavante will cancel or disable passwords promptly following
notification from Client.

 

C. ACH Services. In providing ACH services for Client, Metavante acts as
Client’s third-party service provider and is not itself an “Originator,” “ODFI,”
or “RDFI” (as defined under NACHA rules). Client shall be responsible for
compliance with all applicable laws, rules, and regulations regarding Client’s
use of and/or access to the ACH services, including applicable rules and
regulations of the National Automated Clearing House Association (“NACHA”). In
particular and as applicable, Client will provide its depositors with all
disclosures required under state and federal law. Client shall indemnify
Metavante from, defend Metavante against, and hold Metavante harmless from any
and all loss, claim, or liability to any Third Party from Client’s breach of the
foregoing obligations. Upon notification from Client of the occurrence of an
error or omission with respect to an ACH entry, Metavante shall promptly furnish
corrected ACH entry(ies) to the applicable ACH operator, unless the NACHA rules
prohibit the processing of the correct ACH entry(ies). Metavante’s liability to
Client for claims arising out of the ACH services performed by Metavante
pursuant to this Agreement shall be limited to the processing of appropriate
corrected ACH entry(ies).

 

D. Bill Payment Services.

 

(i) Client understands that it is fully responsible for the availability of good
funds necessary to settle the payment activities of its End Users initiated
through the use of the Electronic Banking Services. Metavante shall either
initiate debit ACH entries or paper drafts against each End User’s designated
account for bill payment activities initiated by the End User, or shall charge
Client’s designated settlement account to fund such payments. Client is and
shall remain solely and exclusively responsible to Metavante for the entire
amount of any payment processed for and on behalf of an End User which is not
funded due to insufficient funds in the applicable settlement account or for any
other reason outside Metavante’s control. Client shall reimburse Metavante for
any amounts that Metavante determines, in its reasonable discretion, to be
uncollectable from the End User. Metavante shall not be responsible for losses
associated with payments to, or at the direction of, government agencies,
organizations and institutions, or court directed payments. Client shall be
exclusively responsible for and, upon Metavante’s demand, reimburse Metavante
for, the amount of any such payments which Metavante reasonably believes it
cannot collect from the End User for any reason.

 

(ii) Client authorizes and directs Metavante to contact payees and End Users
with respect to payments processed by Metavante. All payee data and Metavante’s
payee database shall be Metavante’s property which may be used by Metavante
without limitation for purposes of maintaining and providing “pay anyone” bill
payment services for its customers. Metavante shall have the right to remit,
stop, cancel, and manage payments and ACH re-issuance and returns as deemed most
reasonable by Metavante. Metavante may set an expiration date for payment
checks. From time to time, Metavante may contact End Users to recover payment
errors (common sources of payment errors include: Incorrect recipient (payee),
delivered incorrectly by the postal service, consolidation error directed the
payment to an incorrect party; stop payment request honored and funds
re-credited to End User’s Billable Account, but the check was paid; Metavante
error; or duplicate payment made to payee). In the case of payment errors,
Metavante will always contact the payee first to attempt direct retrieval of the
funds. If Metavante is unable to retrieve the funds and the End User received
benefit of the payment, Metavante may seek reimbursement from the End User.

 

E. Transferred Data. In the event that Client transfers data from another
service provider to Metavante to convert Client’s end users to Metavante’s
systems, Metavante will not be responsible for any errors, delays, or problems
in providing the Services that arise from the quality, reliability, or currency
of the transferred data, including, without limitation, late fees for payments
that are delayed due to the conversion of inaccurate or outdated payee data. In
addition, Client shall reimburse Metavante, at Metavante’s then-current rates
for professional services, for any additional work that Metavante must perform
to address claims or support arising from errors or inadequacies of transferred
data.

 

4.7 ACH Services.

 

A. General. “ACH Services” means Services whereby Metavante will (i) initiate
and/or receive automated clearing house debit and credit entries, and
adjustments to debit entries and credit entries to Client’s account, (ii) credit
and/or debit the same to such account. Client authorizes Metavante to act as
Client’s third-party processor for initiating, transmitting, and/or receiving
ACH entries. Unless otherwise directed by Client, Metavante shall provide for
the posting of ACH entries to Client deposit accounts. Metavante shall provide
reports to Client showing errors and rejections resulting from ACH entries
transmitted on behalf of Client during a particular day. It shall be Client’s
responsibility to review such reports and correct erroneous ACH entries.

 

B. Timing. Metavante shall make reasonable efforts to deliver ACH entries to
Client or to an ACH operator, as appropriate, prior to any applicable deadline
for such delivery. Metavante shall have no liability to Client as a result of
any late delivery, except to the extent such late delivery is (i) caused by the
willful misconduct of Metavante, and (ii) made more than 24 hours after its
scheduled deadline

 

6



--------------------------------------------------------------------------------

C. NACHA Rules. In providing ACH Services for Client, Metavante acts as Client’s
third-party service provider and is not itself an “Operator,” “Originator,”
“ODFI,” or “RDFI” (as defined under NACHA rules). Client shall be responsible
for compliance with all applicable laws, rules, and regulations regarding
Client’s use of and/or access to the ACH Services, including applicable rules
and regulations of the National Automated Clearing House Association (“NACHA”).
In particular and as applicable, (i) Client will provide its depositors with all
disclosures required under applicable state and federal law and (ii) shall enter
into an agreement with each party that will initiate ACH entries to accounts (an
“Originator”) prior to permitting the Originator to initiate ACH entries. Client
shall indemnify Metavante from, defend Metavante against, and hold Metavante
harmless from any and all loss, claim, or liability to any Third Party from
Client’s breach of the foregoing obligations. Upon notification from Client of
the occurrence of an error or omission with respect to an ACH entry, Metavante
shall promptly furnish corrected ACH entry(ies) to the applicable ACH operator,
unless the NACHA rules prohibit the processing of the correct ACH entry(ies).
Metavante’s liability to Client for claims arising out of the ACH Services
performed by Metavante pursuant to this Agreement shall be limited to the
processing of appropriate corrected ACH entry(ies).

 

5. FEES

 

5.1 Fee Structure. Client agrees to pay fees for the Initial Services as set
forth in the Fees Schedule. If Client elects to receive Services that are not
specifically set forth in the Services Schedule, Client agrees to pay fees as
mutually agreed upon in writing for such Services.

 

5.2 Pricing and Operational Assumptions. The Fees Schedule shall set forth any
operational and pricing assumptions made by Metavante following completion of
its preliminary due diligence of Client’s requirements and its evaluation of
information provided by Client. If one or more of the pricing or operational
assumptions listed in the Fees Schedule are inaccurate or incomplete in any
material respect, the parties will negotiate in good faith regarding an
equitable adjustment to any materially and adversely impacted provisions of this
Agreement.

 

5.3 Excluded Costs. The fees set forth in the Fees Schedule do not include
Expenses, late fees or charges, or Taxes, all of which shall be the
responsibility of Client.

 

5.4 Disputed Amounts. If Client disputes any charge or amount on any invoice and
such dispute cannot be resolved promptly through good-faith discussions between
the parties, Client shall pay the amounts due under this Agreement minus the
disputed amount, and the parties shall diligently proceed to resolve such
disputed amount. An amount will be considered disputed in good faith if
(i) Client delivers a written statement to Metavante describing in detail the
basis of the dispute and the amount being withheld by Client within twelve
(12) months of the invoice date; (ii) such written statement represents that the
amount in dispute has been determined after due investigation of the facts and
that such disputed amount has been determined in good faith; and (iii) all other
amounts due from Client that are not in dispute have been paid in accordance
with the terms of this Agreement.

 

5.5 Terms of Payment. Client shall pay the Monthly Base Fee in advance on the
first day of the calendar month in which the Services are to be performed. Any
and all other amounts payable under this Agreement shall be due thirty (30) days
following the date of invoice, unless otherwise provided in the Fees Schedule.
Undisputed charges not paid by the applicable due date shall be, following
written notice to Client and a ten (10) day cure period, subject to annual
interest at the rate of 12% or the highest rate permitted by law, whichever is
lower. Client shall also pay any collection fees, court costs, reasonable
attorneys’ fees, and other fees, costs, and charges incurred by Metavante in
collecting payment of the charges and any other amounts for which Client is
liable under the terms and conditions of this Agreement. Client agrees to
maintain a depository account with a financial institution reasonably acceptable
to Metavante for the payment of amounts payable hereunder and hereby authorizes
Metavante to initiate debit entries to such account for the payment of amounts
payable hereunder. Client agrees to provide Metavante with any and all
information necessary for Metavante to initiate such debit entries via the
Automated Clearing House (ACH) system.

 

5.6 Modification of Terms and Pricing. Charges for all Services shall be subject
to adjustments on each January 1, commencing January 1, 2007 which shall not
exceed the change in the Consumer Price Index For All Urban Consumers – All
Cities (All Items) 1982-1984 = 100 (“CPI”) published by the Bureau of Labor
Statistics of the U.S. Department of Labor.

 

6. PERFORMANCE WARRANTY/DISCLAIMER OF ALL OTHER WARRANTIES

 

6.1 Performance Warranty. Metavante warrants that it will provide all Services
in a commercially reasonable manner in material conformance with the applicable
Documentation (the “Performance Warranty”). Where the parties have agreed upon
Service Levels for any aspect of Metavante’s performance, such Service Levels
shall apply in lieu of the Performance Warranty. THIS PERFORMANCE WARRANTY IS
SUBJECT TO THE WARRANTY EXCLUSIONS SET FORTH BELOW IN SECTION 6.2.

 

7



--------------------------------------------------------------------------------

6.2 Performance Warranty Exclusions. Except as may be expressly agreed in
writing by Metavante, Metavante’s Performance Warranty does not apply to:

 

A. defects, problems, or failures caused by the Client’s nonperformance of
obligations essential to Metavante’s performance of its obligations; and/or

 

B. defects, problems, or failures caused by an event of force majeure.

 

6.3 DISCLAIMER OF ALL OTHER WARRANTIES. THIS PERFORMANCE WARRANTY, AND THE
WARRANTIES IN ARTICLE 12 HEREOF, ARE IN LIEU OF, AND METAVANTE DISCLAIMS ANY AND
ALL OTHER WARRANTIES, CONDITION, OR REPRESENTATION (EXPRESS OR IMPLIED, ORAL OR
WRITTEN) WITH RESPECT TO THE SERVICES PROVIDED UNDER THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, ANY AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS
OR SUITABILITY FOR ANY PURPOSE (WHETHER OR NOT METAVANTE KNOWS, HAS REASON TO
KNOW, HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE),
WHETHER ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE, OR
BY COURSE OF DEALING. IN ADDITION, METAVANTE DISCLAIMS ANY WARRANTY OR
REPRESENTATION TO ANY PERSON OTHER THAN CUSTOMER WITH RESPECT TO THE SERVICES
PROVIDED UNDER THIS AGREEMENT.

 

7. MODIFICATION OR PARTIAL TERMINATION

 

7.1 Modifications to Services. Metavante may relocate, modify, amend, enhance,
update, or provide an appropriate replacement for the software used to provide
the Services, or any element of its systems or processes at any time or
withdraw, modify, or amend any function of the Services, provided that neither
the functionality of the Services nor any applicable Service Levels are
materially adversely affected.

 

7.2 Partial Termination by Metavante. Except as may be provided in any Schedule,
Metavante may, at any time, withdraw any of the Services upon providing 180
days’ prior written notice to Client, provided that Metavante is withdrawing the
Service(s) from its entire client base. Metavante may also terminate any
function or any Services immediately upon any final regulatory, legislative, or
judicial determination that providing such function or Services is inconsistent
with applicable law or regulation or the rights of any Third Party. If Metavante
terminates any Service pursuant to this paragraph, Metavante agrees to assist
Client, without additional charge, in identifying an alternate provider of such
terminated Service, and the Client shall not be assessed a Termination Fee for
such Service.

 

7.3 Partial Termination by Client. Except as may be provided in any Schedule,
Client agrees that, during the Term, Metavante shall be Client’s sole and
exclusive provider of all Services as described in the Monthly Base Fee. If
Client breaches the foregoing covenant, the same shall constitute a partial
termination of this Agreement, and Client shall pay Metavante the Termination
Fee for the affected Service, as liquidated damages and not as a penalty.

 

8. TERMINATION/DEFAULT

 

8.1 Early Termination. The terms and conditions set forth on the Termination Fee
Schedule of the Agreement shall govern the early termination of this Agreement
(or any Service).

 

8.2 For Cause. If either party fails to perform any of its material obligations
under this Agreement (a “Default”) and does not cure such Default in accordance
with this Section, then the non-defaulting party may, by giving written notice
to the other party, terminate this Agreement as of the date specified in such
notice of termination, or such later date agreed to by the parties, and/or
recover Damages. A party may terminate the Agreement in accordance with the
foregoing if such party provides written notice to the defaulting party and
either (a) the defaulting party does not cure the Default within thirty
(30) days of the defaulting party’s receipt of notice of the Default, if the
Default is capable of cure within thirty (30) days, or (b) if the Default is not
capable of cure within thirty (30) days, the defaulting party does not both
(i) implement a plan to cure the Default within thirty (30) days of receipt of
notice of the Default, and (ii) diligently carry-out the plan within a
reasonable period of time in accordance with its terms, but in no event
exceeding one hundred eighty (180) days. The parties acknowledge and agree that
a failure to pay any amount when due hereunder shall be a Default that is
capable of being cured within thirty (30) days. The parties acknowledge and
agree that any error in processing data, preparation or filing of a report,
form, or file, or the failure to perform Services as required hereunder shall be
satisfactorily cured upon the completion of accurate re-processing, the
preparation or filing of the accurate report, form, or file, or the
re-performance of the Services in accordance with applicable requirements,
respectively. In the event Client terminates the Agreement in accordance with
this Section 8.2, no Termination Fee shall be due.

 

8.3 For Insolvency. In addition to the termination rights set forth in Sections
8.1 and 8.2, subject to the provisions of Title 11, United States Code, if
either party becomes or is declared insolvent or bankrupt, is the subject to any
proceedings relating to its liquidation, insolvency or for the appointment of a
receiver or similar officer for it, makes an assignment for the benefit of all
or substantially all of its creditors, or enters into an agreement for the
composition, extension, or readjustment of all or substantially all of its

 

8



--------------------------------------------------------------------------------

obligations, or is subject to regulatory sanction by any Federal Regulator, then
the other party may, by giving written notice to such party, may terminate this
Agreement as of a date specified in such notice of termination; provided that
the foregoing shall not apply with respect to any involuntary petition in
bankruptcy filed against a party unless such petition is not dismissed within
sixty (60) days of such filing. In the event Client terminates the Agreement in
accordance with this Section 8.3, no Termination Fee shall be due.

 

9. LIMITATION OF LIABILITY/MAXIMUM DAMAGES ALLOWED

 

9.1 Equitable Relief. Either party may seek equitable remedies, including
injunctive relief, for a breach of the other party’s obligations under Article
13 of this Agreement, prior to commencing the dispute resolution procedures set
forth in Section 11.1 below.

 

9.2 Exclusion of Incidental and Consequential Damages. Independent of, severable
from, and to be enforced independently of any other provision of this Agreement,
NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY (NOR TO ANY PERSON CLAIMING
RIGHTS DERIVED FROM THE OTHER PARTY’S RIGHTS) IN CONTRACT, TORT (INCLUDING
NEGLIGENCE), OR OTHERWISE, FOR INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE, OR
EXEMPLARY DAMAGES OF ANY KIND—including lost profits, loss of business, or other
economic damage, and further including injury to property, AS A RESULT OF BREACH
OF ANY WARRANTY OR OTHER TERM OF THIS AGREEMENT, INCLUDING ANY FAILURE OF
PERFORMANCE, REGARDLESS OF WHETHER THE PARTY LIABLE OR ALLEGEDLY LIABLE WAS
ADVISED, HAD OTHER REASON TO KNOW, OR IN FACT KNEW OF THE POSSIBILITY THEREOF.

 

9.3 Maximum Damages Allowed. Notwithstanding any other provision of this
Agreement, and for any reason, including breach of any duty imposed by this
Agreement or independent of this Agreement, and regardless of any claim in
contract, tort (including negligence) or otherwise, Metavante’s total, aggregate
liability under this Agreement shall in no circumstance exceed payments made to
Metavante by Client for the Services during the twelve (12) months prior to the
act or event giving rise to such claim; provided, however, Metavante shall not
be released from liability and/or the amount of any potential liability of
Metavante shall not be limited in any circumstance in which Client incurred any
loss caused by any action or omission of Metavante which constitutes gross
negligence, willful misconduct or bad faith.

 

9.4 Statute of Limitations. No lawsuit or other action may be brought by either
party hereto, or on any claim or controversy based upon or arising in any way
out of this Agreement, after one (1) year from the date on which a party knew or
reasonably should have been known of the claim regardless of the nature of the
claim or form of action, whether in contract, tort (including negligence), or
otherwise; provided, however, the foregoing limitation shall not apply to the
collection of any amounts due Metavante under this Agreement.

 

9.5 Tort Claim Waiver. In addition to and not in limitation of any other
provision of this Article 9, each party hereby knowingly, voluntarily, and
intentionally waives any right to recover from the other party, and Client
waives any right to recover from any Eligible Provider, any economic losses or
damages in any action brought under tort theories, including misrepresentation,
negligence and/or strict liability, and/or relating to the quality or
performance of any products or services provided by Metavante. For purposes of
this waiver, economic losses and damages include monetary losses or damages
caused by a defective product or service except personal injury or damage to
other tangible property. Even if remedies provided under this Agreement shall be
deemed to have failed of their essential purpose, neither party shall have any
liability to the other party under tort theories for economic losses or damages.

 

9.6 Liquidated Damages. Client acknowledges that Metavante shall suffer a
material adverse impact on its business if this Agreement is terminated prior to
expiration of the Term, and that the resulting damages may not be susceptible of
precise determination. Client acknowledges that the Termination Fee is a
reasonable approximation of such damages and shall be deemed to be liquidated
damages and not a penalty.

 

9.7 Essential Elements. Client and Metavante acknowledge and agree that the
limitations contained in this Article 9 are essential to this Agreement, and
that Metavante has expressly relied upon the inclusion of each and every
provision of this Article 9 as a condition to executing this Agreement.

 

10. INSURANCE AND INDEMNITY.

 

10.1 Insurance. Metavante shall maintain for its own protection fidelity bond
coverage for its personnel; insurance coverage for loss from fire, disaster or
other causes contributing to interruption of normal services, reconstruction of
data file media and related processing costs; additional expenses incurred to
continue operations; and business interruption to reimburse Metavante for losses
resulting from suspension of the Services due to physical loss of equipment.

 

9



--------------------------------------------------------------------------------

10.2 Indemnity.

 

A. Except as provided in 10.2B below, Client shall indemnify Metavante from,
defend Metavante against, and pay any final judgments awarded against Metavante,
resulting from any claim brought by a Third Party against Metavante based on
Client’s use of the Services to support its operations, Metavante’s compliance
with Client’s specifications or instructions, or Metavante’s use of trademarks
or data supplied by Client unless such use was not in compliance with
Client-supplied guidelines.

 

B. Metavante shall indemnify Client from, defend Client against, and pay any
final judgment awarded against Client, resulting from any claim brought by a
Third Party against Client based on Metavante’s alleged infringement of any
patent, copyright, or trademark of such Third Party under the laws of the United
States, unless and except to the extent that such infringement is caused by
Metavante’s compliance with Client’s unique specification or instructions, or
Metavante’s use of trademarks or data supplied by Client. Notwithstanding the
foregoing, Metavante shall have the obligation to so indemnify in the event
Metavante had actual prior knowledge of the infringement, with Client
acknowledging and agreeing that Metavante is under no duty to so investigate.

 

10.3 Indemnification Procedures. If any Third Party makes a claim covered by
Section 10.2 against an indemnitee with respect to which such indemnitee intends
to seek indemnification under this Section, such indemnitee shall give notice of
such claim to the indemnifying party, including a brief description of the
amount and basis therefor, if known. Upon giving such notice, the indemnifying
party shall be obligated to defend such indemnitee against such claim, and shall
be entitled to assume control of the defense of the claim with counsel chosen by
the indemnifying party, reasonably satisfactory to the indemnitee. The
indemnitee shall cooperate fully with and assist the indemnifying party in its
defense against such claim in all reasonable respects. The indemnifying party
shall keep the indemnitee fully apprised at all times as to the status of the
defense. Notwithstanding the foregoing, the indemnitee shall have the right to
employ its own separate counsel in any such action, but the fees and expenses of
such counsel shall be at the expense of the indemnitee. Neither the indemnifying
party nor any indemnitee shall be liable for any settlement of action or claim
effected without its consent. Notwithstanding the foregoing, the indemnitee
shall retain, assume, or reassume sole control over all expenses relating to
every aspect of the defense that it believes is not the subject of the
indemnification provided for in this Section. Until both (a) the indemnitee
receives notice from indemnifying party that it will defend, and (b) the
indemnifying party assumes such defense, the indemnitee may, at any time after
ten (10) days from the date notice of claim is given to the indemnifying party
by the indemnitee, resist or otherwise defend the claim or, after consultation
with and consent of the indemnifying party, settle or otherwise compromise or
pay the claim. The indemnifying party shall pay all costs of indemnity arising
out of or relating to that defense and any such settlement, compromise, or
payment. The indemnitee shall keep the indemnifying party fully apprised at all
times as to the status of the defense. Following indemnification as provided in
this Section, the indemnifying party shall be subrogated to all rights of the
indemnitee with respect to the matters for which indemnification has been made.

 

11. DISPUTES

 

11.1 Continuity of Performance. During the pendency of any disputes, Metavante
shall continue to provide the Services so long as Client shall continue to pay
all undisputed amounts to Metavante in a timely manner.

 

12. AUTHORITY

 

12.1 Metavante. Metavante warrants that:

 

A. Metavante has the right to provide the Services hereunder, using all computer
software and all intellectual property required for that purpose.

 

B. Metavante is a corporation validly existing and in active status under the
laws of the State of Wisconsin. It has all the requisite corporate power and
authority to execute, deliver, and perform its obligations under this Agreement.
The execution, delivery, and performance of this Agreement have been duly
authorized by Metavante, and this Agreement is enforceable in accordance with
its terms against Metavante. No approval, authorization, or consent of any
governmental or regulatory authorities is required to be obtained or made by
Metavante in order for Metavante to enter into and perform its obligations under
this Agreement

 

12.2 Client. Client warrants that:

 

A. Client has all required licenses and approvals necessary to use the Services
in the operation of its business.

 

B. Client is validly existing and in good standing under the laws of the state
of its incorporation or charter, or if a national bank, the United States of
America. It has all the requisite corporate power and authority to execute,
deliver, and perform its obligations under this Agreement. The execution,
delivery, and

 

10



--------------------------------------------------------------------------------

performance of this Agreement have been duly authorized by Client, and this
Agreement is enforceable in accordance with its terms against Client. No
approval, authorization, or consent of any governmental or regulatory
authorities is required to be obtained or made by Client in order for Client to
enter into and perform its obligations under this Agreement.

 

C. In the event that Client requests Metavante to disclose to any Third Party or
to use any of Client’s Confidential Information (as defined in Section 13.3),
and such Confidential Information is or may be subject to the Privacy
Regulations, such disclosure or use shall be permitted by the Privacy
Regulations and by any initial, annual, opt-out, or other privacy notice that
Client issued with respect to such Confidential Information pursuant to the
Privacy Regulations.

 

13. CONFIDENTIALITY AND OWNERSHIP

 

13.1 Client Data. Client shall remain the sole and exclusive owner of all Client
Data and its Confidential Information (as defined in Section 13.3), regardless
of whether such data is maintained on magnetic tape, magnetic disk, or any other
storage or processing device. All such Client Data and other Confidential
Information shall, however, be subject to regulation and examination by the
appropriate auditors and regulatory agencies to the same extent as if such
information were on Client’s premises.

 

13.2 Metavante Systems. Client acknowledges that it has no rights in any of
Metavante’s software, systems, documentation, guidelines, procedures, and
similar related materials or any modifications thereof, unless and except as
expressly granted under this Agreement.

 

13.3 Confidential Information. “Confidential Information” of a party shall mean
all confidential or proprietary information and documentation of such party,
whether or not marked as such including, with respect to Client, all Client
Data. Confidential Information shall not include: (a) information which is or
becomes publicly available (other than by the party having the obligation of
confidentiality) without breach of this Agreement; (b) information independently
developed by the receiving party; (c) information received from a Third Party
not under a confidentiality obligation to the disclosing party; or
(d) information already in the possession of the receiving party without
obligation of confidence at the time first disclosed by the disclosing party.
The parties acknowledge and agree that the substance of the negotiations of this
Agreement, and the terms of this Agreement are considered Confidential
Information subject to the restrictions contained herein.

 

13.4 Obligations of the Parties. Except as permitted under this Section 13.4 and
applicable law, neither party shall use, copy, sell, transfer, publish,
disclose, display, or otherwise make any of the other party’s Confidential
Information available to any Third Party without the prior written consent of
the other party. Each party shall hold the Confidential Information of the other
party in confidence and shall not disclose or use such Confidential Information
other than for the purposes contemplated by this Agreement and, to the extent
that Confidential Information of Client may be subject to the Privacy
Regulations, as permitted by the Privacy Regulations, and shall instruct their
employees, agents, and contractors to use the same care and discretion with
respect to the Confidential Information of the other party or of any Third Party
utilized hereunder that Metavante and Client each require with respect to their
own most confidential information, but in no event less than a reasonable
standard of care, including the utilization of security devices or procedures
designed to prevent unauthorized access to such materials. Each party shall
instruct its applicable employees, agents, and contractors (a) of its
confidentiality obligations hereunder and (b) not to attempt to circumvent any
such security procedures and devices. All such Confidential Information shall be
distributed only to persons having a need to know such information to perform
their duties in conjunction with this Agreement. A party may disclose the other
party’s Confidential Information if required to do so by subpoena, court or
regulatory order, or other legal process, provided the party promptly notifies,
in writing (unless otherwise prohibited), the disclosing party of its receipt of
such process, and reasonably cooperates, at the disclosing party’s expense, with
efforts of the disclosing party to prevent or limit disclosure in response to
such process.

 

13.5 Information Security. Metavante shall be responsible for establishing and
maintaining an information security program that is designed to (i) ensure the
security and confidentiality of Client Data, (ii) protect against any
anticipated threats or hazards to the security or integrity of Client Data,
(iii) protect against unauthorized access to or use of Client Data(iv) ensure
the proper disposal of Client Data, and (v) comply with the applicable
requirements of the Gramm-Leach-Bliley Act, as amended, and all other applicable
Federal information security laws and regulations and represent and warrant such
compliance to Client as may be required pursuant to such laws and regulations.
Metavante and Client agree to cooperate to implement any necessary changes to
the foregoing as may be required by state information security laws and
regulations. Client shall be responsible for maintaining security for its own
systems, servers, and communications links as necessary to (a) protect the
security and integrity of Metavante’s systems and servers on which Client Data
is stored, and (b) protect against unauthorized access to or use of Metavante’s
systems and servers on which Client Data is stored. Metavante will (1) take
appropriate action to address any incident of unauthorized access to Client Data
and (2) notify Client as soon as possible of any incident of unauthorized access
to Sensitive Client Information and any other breach in Metavante’s security
that

 

11



--------------------------------------------------------------------------------

materially affects Client or Client’s customers. Either party may change its
security procedures from time to time as commercially reasonable to address
operations risks and concerns in compliance with the requirements of this
section.

 

13.6 Metavante shall be responsible for establishing and maintaining an
information security program that is designed to (a) ensure the security and
confidentiality of Client Data, (b) protect against any anticipated threats or
hazards to the security or integrity of Client Data, and (c) protect against
unauthorized access to or use of Client Data. Client shall be responsible for
maintaining security for its own systems, servers, and communications links as
necessary to (i) protect the security and integrity of Metavante’s systems and
servers on which Client Data is stored, and (ii) protect against unauthorized
access to or use of Metavante’s systems and servers on which Client Data is
stored. If, at any point during the investigation of an event, Metavante’s
Information Security determines that Client is impacted Client will be notified.
Either party may change its security procedures from time to time as
commercially reasonable to address operations risks and concerns in compliance
with the requirements of this section.

 

13.7 Ownership and Proprietary Rights. Metavante reserves the right to determine
the hardware, software, and tools to be used by Metavante in performing the
Services. Metavante shall retain title and all other ownership and proprietary
rights in and to the Metavante Proprietary Materials and Information, and any
and all derivative works based thereon. Such ownership and proprietary rights
shall include any and all rights in and to patents, trademarks, copyrights, and
trade secret rights. Client agrees that the Metavante Proprietary Materials and
Information are not “work made for hire” within the meaning of U.S. Copyright
Act, 17 U.S.C. Section 101.

 

13.8 The Privacy Regulations. In the event that Client requests Metavante to
disclose to any Third Party or to use any of Client’s Confidential Information,
and such Confidential Information is or may be subject to the Privacy
Regulations, Metavante reserves the right, prior to such disclosure or use,
(a) to review any initial, annual, opt-out, or other privacy notice that Client
issued with respect to such Confidential Information pursuant to the Privacy
Regulations, and if requested by Metavante, Client shall promptly provide
Metavante with any such notice, and (b) to decline to disclose to such Third
Party or to use such Confidential Information if Metavante reasonably believes
that such disclosure or use is or may be prohibited by the Privacy Regulations
or by any such notice.

 

13.9 Publicity. Neither party shall refer to the other party directly or
indirectly in any media release, public announcement, or public disclosure
relating to this Agreement or its subject matter, in any promotional or
marketing materials, lists, or business presentations, without written consent
from the other party for each such use or release in accordance with this
Section. At Metavante’s request, Client agrees to issue a joint press release
prepared by the parties to announce the execution of this Agreement. All other
media releases, public announcements, and public disclosures by either party
relating to this Agreement or the subject matter of this Agreement (each, a
“Disclosure”), including promotional or marketing material, but not including
(a) announcements intended solely for internal distribution, or (b) disclosures
to the extent required to meet legal or regulatory requirements beyond the
reasonable control of the disclosing party, shall be subject to review and
approval by the other party prior to release. Each party agrees that the other
party may make reference to and comment on such previously approved Disclosures
consistent therewith.

 

14. REGULATORY COMPLIANCE AND ASSURANCES

 

14.1 Legal Requirements.

 

A. Client shall be responsible for monitoring and interpreting (and for
complying with, to the extent such compliance requires no action by Metavante)
the Legal Requirements. Based on Client’s instructions, Metavante shall select
the processing parameter settings, features, and options (collectively, the
“Parameters”) within Metavante’s system that will apply to Client. Client shall
be responsible for determining that such selections are consistent with the
Legal Requirements and with the terms and conditions of any agreements between
Client and its clients. In making such determinations, Client may rely upon the
written descriptions of such Parameters contained in the User Manuals. Metavante
shall perform system processing in accordance with the Parameters.

 

B. Subject to the foregoing, Metavante shall perform an on-going review of
federal laws, rules, and regulations. Metavante shall maintain the features and
functions set forth in the User Manuals for each of the Services in accordance
with all changes in federal laws, rules, and regulations applicable to such
features and functions, in a non-custom environment. For any new federal laws,
rules, and regulations, Metavante will perform a business review, with input
from Metavante’s customers and user groups. Unless not commercially reasonable,
Metavante will support new federal laws, rules, or regulations through changes
to the Metavante Software. In accordance therewith, Metavante shall develop and
implement modifications to the Services to enable Client to comply with such new
federal laws, rules, and regulations.

 

C. In any event, Metavante shall work with Client in developing and implementing
a suitable procedure or direction to enable Client to comply with federal and
state laws, rules, and regulations

 

12



--------------------------------------------------------------------------------

applicable to the Services being provided by Metavante to Client, including in
those instances when Metavante has elected to, but it is not commercially
practicable to, modify the Metavante Software prior to the regulatory deadline
for compliance. In addition, if Client notifies Metavante of any enhancement to
the Services required to comply with state or local law, Metavante shall prepare
an estimate of the cost of such enhancement and perform such enhancement upon
Client’s approval and for fees mutually agreed upon by Client and Metavante.
Metavante agrees to prorate the costs of any such enhancement among all
Metavante clients who request the enhancement.

 

14.2 Regulatory Assurances. Metavante and Client acknowledge and agree that the
performance of these Services will be subject to regulation and examination by
Client’s regulatory agencies to the same extent as if such Services were being
performed by Client. Upon request, Metavante agrees to provide any appropriate
assurances to such agency and agrees to subject itself to any required
examination or regulation. Client agrees to reimburse Metavante for reasonable
Expenses actually incurred due to any such examination or regulation that is
performed primarily for the purpose of examining Services used by Client. Prior
to providing such assistance, Metavante and Client shall agree on other costs,
if any, to be reimbursed to Metavante by Client associated with any such
examination or regulation.

 

A Notice Requirements. Client shall be responsible for complying with all
regulatory notice provisions to any applicable governmental agency, which shall
include providing timely and adequate notice to Federal Regulators as of the
Effective Date of this Agreement, identifying those records to which this
Agreement shall apply and the location at which such Services are to be
performed.

 

B Examination of Records. The parties agree that the records maintained and
produced under this Agreement shall, at all times, be available at the
Operations Center for examination and audit by governmental agencies having
jurisdiction over the Client’s business, including any Federal Regulator. The
Director of Examinations of any Federal Regulator or his or her designated
representative shall have the right to ask for and to receive directly from
Metavante any reports, summaries, or information contained in or derived from
data in the possession of Metavante related to the Client. Metavante shall
notify Client as soon as reasonably possible of any formal request by any
authorized governmental agency to examine Client’s records maintained by
Metavante, if Metavante is permitted to make such a disclosure to Client under
applicable law or regulations. Client agrees that Metavante is authorized to
provide all such described records when formally required to do so by a Federal
Regulator.

 

C Audits. Metavante shall cause a Third Party review of its operations and
related internal controls to be conducted annually by its independent auditors.
Metavante shall provide to Client one copy of the audit report resulting from
such review within 60 days of the availability of the report.

 

14.3 IRS Filing. Client represents it has complied with all laws, regulations,
procedures, and requirements in attempting to secure correct tax identification
numbers (TINs) for Client’s payees and customers and agrees to attest to this
compliance by an affidavit provided annually.

 

15. DISASTER RECOVERY

 

15.1 Services Continuity Plan. Throughout the Term of the Agreement, Metavante
shall maintain a Services Continuity Plan (the “Plan”) in compliance with
applicable regulatory requirements. Review and acceptance of the Plan, as may be
required by any applicable regulatory agency, shall be the responsibility of
Client. Metavante shall cooperate with Client in conducting such reviews as such
regulatory agency may, from time to time, reasonably request. A detailed
Executive Summary of the Plan has been provided to Client. Updates to the Plan
shall be promptly provided to Client without charge.

 

15.2 Relocation. If appropriate, Metavante shall relocate all affected Services
to an alternate disaster recovery site as expeditiously as possible after
declaration of a Disaster, and shall coordinate with Client all requisite
telecommunications modifications necessary to achieve full connectivity to the
disaster recovery site, in material compliance with all regulatory requirements.
“Disaster” shall have the meaning set forth in the Plan.

 

15.3 Resumption of Services. The Plan provides that, in the event of a Disaster,
Metavante will be able to resume the Services in accordance therewith within the
time periods specified in the Plan. In the event Metavante is unable to resume
the Services to Client within five (5) days beyond the time periods specified in
the Plan, Client shall not be responsible to pay for Services during such period
and have the right to terminate this Agreement without payment of the
Termination Fee upon written notice to Metavante delivered within forty-five
(45) days after declaration of such Disaster.

 

15.4 Annual Test. Metavante shall test its Plan by conducting one (1) test
annually and shall provide Client with a description of the test results in
accordance with applicable laws and regulations.

 

13



--------------------------------------------------------------------------------

16. MISCELLANEOUS PROVISIONS

 

16.1 Equipment and Network. Client shall obtain and maintain at its own expense
its own data processing and communications equipment as may be necessary or
appropriate to facilitate the proper use and receipt of the Services. Client
shall pay all installation, monthly, and other charges relating to the
installation and use of communications lines between Client’s datacenter and the
Operations Center, as set forth in the Strategic Network Solutions Schedule.
Metavante maintains and will continue to maintain a network control center with
diagnostic capability to monitor reliability and availability of the
communication lines described in the Strategic Network Solutions Schedule, but
Metavante shall not be responsible for the continued availability or reliability
of such communications lines. Metavante agrees to provide services to install,
configure, and support the wide-area network to interconnect Client to the
Operations Center as described in, and subject to the terms and conditions of,
the Strategic Network Solutions Schedule.

 

16.2 Data Backup. Client shall maintain adequate records for at least ten
(10) Business Days, including backup on magnetic tape or other electronic media
where transactions are being transmitted to Metavante, from which reconstruction
of lost or damaged files or data can be made. Client assumes all responsibility
and liability for any loss or damage resulting from failure to maintain such
records.

 

16.3 Balancing and Controls. Client shall (a) on a daily basis, review all input
and output, controls, reports, and documentation, to ensure the integrity of
data processed by Metavante; and (b) on a daily basis, check exception reports
to verify that all file maintenance entries and non-dollar transactions were
correctly entered. Client shall be responsible to notify Metavante immediately
in the event of any error so that Metavante may initiate timely remedial action
to correct any improperly processed data which these reviews disclose. In the
event of any error by Metavante in processing any data or preparing any report
or file, Metavante’s sole responsibility, and Client’s sole remedy, shall be to
correct the error by reprocessing the affected data or preparing and issuing a
new file or report at no additional cost to Client.

 

16.4 Future Acquisitions. Client acknowledges that Metavante has established the
Fee Schedule(s) and enters into this Agreement on the basis of Metavante’s
understanding of the Client’s current need for Services and Client’s anticipated
future need for Services as a result of internally generated expansion of its
customer base. If the Client expands its operations by acquiring Control of
additional financial institutions or if Client experiences a Change in Control,
the following provisions shall apply:

 

A. Acquisition of Additional Entities. If, after the Effective Date, Client
acquires Control of one or more financial holding companies, banks, savings and
loan associations, insurance agencies, brokerage firms, trust companies, or
other institutions that are not currently Affiliates, Metavante agrees to
provide Services for such new Affiliates, and such Affiliates shall
automatically be included in the definition of “Client”; provided that (i) the
conversion of each new Affiliate must be scheduled at a mutually agreeable time
(taking into account, among other things, the availability of Metavante
conversion resources) and must be completed before Metavante has any obligation
to provide Services to such new Affiliate; (ii) the Client will be liable for
any and all Expenses in connection with the conversion of such new Affiliate;
and (iii) Client shall pay the standard conversion fees in an amount to be
mutually agreed upon with respect to each new Affiliate.

 

B. Change in Control of Client. If a Change in Control occurs with respect to
Client, Metavante agrees to continue to provide Services under this Agreement
and support the growth of Client and all Affiliates of Client, now and in the
future; provided that Metavante’s obligation to provide Services following such
Change of Control shall not be increased by more than 150% as a direct result of
the occurrence of such Change of Control with a mutually agreed adjustment in
the Monthly Base Fee and other charges, excluding future growth of Client and
its Affiliates.

 

16.5 Transmission of Data. If the Services require transportation or
transmission of data between Metavante and Client, the responsibility and
expense for transportation and transmission of, and the risk of loss for, data
and media transmitted between Metavante and Client shall be borne by Client.
Data lost by Metavante following receipt shall either be restored by Metavante
from its backup media or shall be reprocessed from Client’s backup media at no
additional charge to Client.

 

16.6 Reliance on Data. Metavante will perform the Services described in this
Agreement on the basis of information furnished by Client. Metavante shall be
entitled to rely upon any such data, information, directions, or instructions as
provided by Client (whether given by letter, memorandum, telegram, cable, telex,
telecopy facsimile, computer terminal, e-mail, other “on line” system or similar
means of communication, or orally over the telephone or in person), and shall
not be responsible for any liability arising from Metavante’s performance of the
Services in accordance with Client’s instructions. Client assumes exclusive
responsibility for the consequences of any instructions Client may give
Metavante, for Client’s failure to properly access the Services in the manner
prescribed by Metavante, and for Client’s failure to supply accurate input
information. If any error results from incorrect input supplied by Client,
Client shall be responsible for discovering and reporting such error and
supplying the data necessary to correct such error to Metavante for processing
as Client can reasonably provide.

 

14



--------------------------------------------------------------------------------

16.7 Use of Services. Client agrees that, except as otherwise permitted in this
Agreement or in writing by Metavante, Client will use the Services only for its
own internal business purposes to service its bona fide customers and clients
and will not sell or otherwise provide, directly or indirectly, any of the
Services or any portion thereof to any Third Party. Client agrees that Metavante
may use all suggestions, improvements, and comments regarding the Services that
are furnished by Client to Metavante in connection with this Agreement, without
accounting or reservation. Unless and except to the extent that Metavante has
agreed to provide customer support services for Client, Client shall be
responsible for handling all inquiries of its customers relating to Services
performed by Metavante, including inquiries regarding credits or debits to a
depositor’s account. Metavante agrees to reasonably assist Client in responding
to such inquiries by providing such information to Client as Metavante can
reasonably provide.

 

16.8 Financial Statements. Metavante agrees to furnish to the Client copies of
the then-current annual report for the Marshall & Ilsley Corporation, within
forty-five (45) days after such document is made publicly available.

 

16.9 Solicitation. Neither party shall solicit the employees of the other party
for employment during the Term of this Agreement, for any reason. The foregoing
shall not preclude either party from employing any such employee (a) who seeks
employment with the other party in response to any general advertisement or
solicitation that is not specifically directed towards employees of such party
or (b) who contacts the other party on his or her own initiative without any
direct or indirect solicitation by such party.

 

17. GENERAL

 

17.1 Governing Law. The validity, construction and interpretation of this
Agreement and the rights and duties of the parties hereto shall be governed by
the internal laws of the State of Wisconsin, excluding its principles of
conflict of laws.

 

17.2 Venue and Jurisdiction. In the event of litigation to enforce the terms of
this Agreement, the parties consent to venue in the jurisdiction of the courts
of Milwaukee County, Wisconsin, and the Federal District Court for the Eastern
District of Wisconsin. The parties further consent to the jurisdiction of any
federal or state court located within a district which encompasses assets of a
party against which a judgment has been rendered, either through arbitration or
litigation, for the enforcement of such judgment or award against such party or
the assets of such party.

 

17.3 Entire Agreement; Amendments. This Agreement, together with the schedules
hereto, constitutes the entire agreement between Metavante and the Client with
respect to the subject matter hereof. There are no restrictions, promises,
warranties, covenants, or undertakings other than those expressly set forth
herein and therein. This Agreement supersedes all prior negotiations,
agreements, and undertakings between the parties with respect to such matter.
This Agreement, including the schedules hereto, may be amended only by an
instrument in writing executed by the parties or their permitted assignees.

 

17.4 Relationship of Parties. The performance by Metavante of its duties and
obligations under this Agreement shall be that of an independent contractor and
nothing contained in this Agreement shall create or imply an agency relationship
between Client and Metavante, nor shall this Agreement be deemed to constitute a
joint venture or partnership between Client and Metavante.

 

17.5 Assignment. Neither this Agreement nor the rights or obligations hereunder
may be assigned by either party, by operation of law or otherwise, without the
prior written consent of the other party, which consent shall not be
unreasonably withheld; provided that (a) Metavante’s consent need not be
obtained in connection with the assignment of this Agreement pursuant to a
merger in which Client is a party and as a result of which the surviving Entity
becomes an Affiliate of another bank holding company, bank, savings and loan
association, or other financial institution, and (b) Metavante may freely assign
this Agreement to any Affiliate or Entity that is a successor to the assets or
the business of Metavante.

 

17.6 Notices. Except as otherwise specified in the Agreement, all notices,
requests, approvals, consents, and other communications required or permitted
under this Agreement shall be in writing and shall be personally delivered or
sent by (a) first-class U.S. mail, registered or certified, return receipt
requested, postage pre-paid; or (b) U.S. express mail, or other, similar
overnight courier service to the address specified below. Notices shall be
deemed given on the day actually received by the party to whom the notice is
addressed.

 

15



--------------------------------------------------------------------------------

17.7

 

In the case of Client:

  

FIRST INDIANA BANK, N.A.

135 N. Pennsylvania Street

Indianapolis, IN 46204

Attn.:  Chief Financial Officer

Copy to:

  

Legal Department

Chief Information Officer

For Billing Purposes:

  

FIRST INDIANA BANK, N.A.

135 N. Pennsylvania Street

Indianapolis, IN 46204

In the case of Metavante:

  

Metavante Corporation

4900 West Brown Deer Road

Milwaukee WI 53223

Attn:  Executive Vice President of FTS/CRM

Copy to:

   Risk Management and Legal Division

 

17.8 Waiver. No delay or omission by either party to exercise any right or power
it has under this Agreement shall impair or be construed as a waiver of such
right or power. A waiver by any party of any breach or covenant shall not be
construed to be a waiver of any succeeding breach or any other covenant. All
waivers must be in writing and signed by the party waiving its rights.

 

17.9 Severability. If any provision of this Agreement is held by court or
arbitrator of competent jurisdiction to be contrary to law, then the remaining
provisions of this Agreement will remain in full force and effect. Articles 5,
8, 9, 13, and 17 shall survive the expiration or earlier termination of this
Agreement for any reason.

 

17.10 Attorneys’ Fees and Costs. If any legal action is commenced in connection
with the enforcement of this Agreement or any instrument or agreement required
under this Agreement, the prevailing party shall be entitled to costs,
reasonable attorneys’ fees actually incurred, and necessary disbursements
incurred in connection with such action, as determined by the court.

 

17.11 No Third Party Beneficiaries. Each party intends that this Agreement shall
not benefit, or create any right or cause of action in or on behalf of, any
person or entity other than the Client and Metavante.

 

17.12 Force Majeure. Subject to Article 15, neither party shall be liable to the
other to the extent fulfillment or performance of any terms or provisions of
this Agreement is delayed or prevented by any causes not within its control, and
which by the exercise of reasonable diligence it is unable to prevent or
reasonably plan to mitigate, whether of the class of causes hereinbefore
enumerated or not. This clause shall not apply to the payment of any sums due
under this Agreement by either party to the other.

 

17.13 Negotiated Agreement. Metavante and Client each acknowledge that the
limitations and exclusions contained in this Agreement have been the subject of
active and complete negotiation between the parties and represent the parties’
voluntary agreement based upon the level of risk to Client and Metavante
associated with their respective obligations under this Agreement and the
payments to be made to Metavante and the charges to be incurred by Metavante
pursuant to this Agreement. The parties agree that the terms and conditions of
this Agreement shall not be construed in favor of or against any party by reason
of the extent to which any party or its professional advisors participated in
the preparation of this document.

 

18. DEFINITIONS. The following terms shall have the meanings ascribed to them as
follows:

 

A. “ACH” shall mean automated clearing house services.

 

B. “Acceptance” shall mean the process set forth in Section 6 of the Software
Products Schedule.

 

C. “Affiliate” shall mean, with respect to a party, any Entity at any time
Controlling, Controlled by, or under common Control with such party.

 

D. “Agreement” shall mean this master agreement and all schedules and exhibits
attached hereto, which are expressly incorporated, any future amendments
thereto, and any future schedules and exhibits added hereto by mutual agreement.

 

E. “Business Days” shall be Mondays through Fridays except holidays recognized
by the Federal Reserve Board of Chicago.

 

F. “Change in Control” shall mean any event or series of events by which (i) any
person or entity or group of persons or entities shall acquire Control of
another person or entity or (ii) in the case of a corporation, during any period
of twelve consecutive months commencing before or after the date hereof,
individuals who, at the beginning of such twelve-month period, were directors of
such corporation shall cease for any reason to constitute a majority of the
board of directors of such corporation.

 

16



--------------------------------------------------------------------------------

G. “Commencement Date” shall mean the date on which Metavante first provides the
Initial Services to Client.

 

H. “Confidential Information” shall have the meaning set forth in Section 13.3.

 

I. “Consumer” shall mean an individual who obtains a financial product or
service from Client to be used primarily for personal, family, or household
purposes and who has a continuing relationship with Client.

 

J. “Contract Year” shall mean successive periods of twelve months, the first of
which (being slightly longer than twelve (12) months) shall commence on the
Commencement Date and terminate on the last day of the month in which the first
anniversary of the Commencement Date occurs.

 

K. “Control” shall mean the direct or indirect ownership of over fifty percent
(50%) of the capital stock (or other ownership interest, if not a corporation)
of any Entity or the possession, directly or indirectly, of the power to direct
the management and policies of such Entity by ownership of voting securities, by
contract or otherwise. “Controlling” shall mean having Control of any Entity,
and “Controlled” shall mean being the subject of Control by another Entity.

 

L. “Conversion” shall mean (i) the transfer of Client’s data processing and
other information technology services to Metavante’s systems; (ii) completion of
upgrades, enhancements and software modifications as set forth in this
Agreement; and (iii) completion of all interfaces set forth in this Agreement
and full integration thereof such that Client is able to receive the Initial
Services in a live operating environment.

 

M. “Conversion Date” shall mean the date on which Conversion for Client or a
particular Affiliate has been completed.

 

N. “Client” shall mean the Entity entering into this Agreement with Metavante
and all Affiliates of such Entity for whom Metavante agrees to provide Services
under this Agreement, as reflected on the first page of this Agreement or
amendments executed after the Effective Date.

 

O. “Client Data” means any and all data and information of any kind or nature
submitted to Metavante by Client, or received by Metavante on behalf of Client,
necessary for Metavante to provide the Services.

 

P. “Custom Programs” shall mean any code developed by Metavante at Client’s
request and paid for by Client, and includes modifications to Programs.

 

Q. “Damages” shall mean actual and verifiable monetary obligations incurred, or
costs paid (except overhead costs, attorneys’ fees, and court costs) which
(i) would not have been incurred or paid but for a party’s action or failure to
act in breach of this Agreement, and (ii) are directly and solely attributable
to such breach, but excluding any and all consequential, incidental, punitive
and exemplary damages, and/or other damages expressly excluded by the terms of
this Agreement.

 

R. “Defect” shall mean a failure of the Programs to perform in substantial
conformance with its then current Documentation, when properly used within the
specified operating environment.

 

S. “Derivative Work” shall mean any work by Client which is a modification of a
Program or creation of a new program which uses, directly or indirectly, any
ideas, concepts, know-how or techniques disclosed in the Program, and includes
all written material including code, listings and other programming
documentation relating to the Program. A Derivative Work does not include a work
which merely interfaces with a Program.

 

T. “Documentation” shall mean Metavante’s standard user instructions relating to
the Services, including tutorials, on-screen help, and operating procedures, as
provided to Client in written or electronic form, as amended from time to time
by Metavante.

 

U. “Effective Date” shall mean the date so defined on the signature page of this
Agreement, or, if blank, the date executed by Metavante, as reflected in
Metavante’s records.

 

V. “Effective Date of Termination” shall mean the last day on which Metavante
provides the Services to Client (excluding any services relating to termination
assistance).

 

W. “Eligible Provider” shall have the meaning as set forth in Section 3.1.

 

X. “Employment Cost Index” shall mean the Employment Cost Index—Civilian (not
seasonally adjusted) as promulgated by the United States Department of Labor’s
Bureau of Labor Statistics (or any successor index).

 

17



--------------------------------------------------------------------------------

Y. “Enhancement” shall mean a minor operational, quality or functional
improvement to a Standard Program made available to Client pursuant to the
maintenance services provided hereunder, as long as Client subscribes to such
maintenance services.

 

Z. “Entity” means an individual or a corporation, partnership, sole
proprietorship, limited liability company, joint venture, or other form of
organization, and includes the parties hereto.

 

AA. “Estimated Remaining Value” shall mean the number of calendar months
remaining between the Effective Date of Termination and the last day of the
contracted-for Term, multiplied by the average of the three (3) highest monthly
fees (but in any event no less than the Monthly Base Fee or other monthly
minimums) payable by Client during the twelve (12) -month period prior to the
event giving rise to termination rights under this Agreement. In the event the
Effective Date of Termination occurs prior to expiration of the First Contract
Year, the monthly fees used in calculating the Estimated Remaining Value shall
be the greater of (i) the estimated monthly fees set forth in the Fee
Schedule(s) and (ii) the average monthly fees described in the preceding
sentence.

 

BB. “Expenses” shall mean any and all reasonable and direct expenses paid by
Metavante to Third Parties in connection with Services provided to or on behalf
of Client under this Agreement, including any postage, supplies, materials,
travel and lodging, and telecommunication fees, but not payments by Metavante to
Eligible Providers.

 

CC. “Fix” shall mean a correction to a Program developed on an as-needed basis
to address a reproducible Defect. A Fix may include a temporary by-pass or a
permanent change in the Program to correct or lessen the impact of such Defect.

 

DD. “Federal Regulator” shall mean the Chief Examiner of the Federal Home Loan
Bank Board, the Office of Thrift Supervision, the Office of the Comptroller of
the Currency, the Federal Deposit Insurance Corporation, the Federal Reserve
Board, or their successors, as applicable.

 

EE. “Fee Schedule” shall mean the portions of schedules containing fees and
charges for services rendered to Client under this Agreement.

 

FF. “Initial Services” shall mean all Services requested by Client from
Metavante under this Agreement prior to the Commencement Date, other than the
Conversion services. The Initial Services requested as of the Effective Date are
set forth in the schedules attached hereto, which shall be modified to include
any additional services requested by Client prior to the Commencement Date.

 

GG. “Initial Term” shall mean the period set forth on the first page of this
Agreement.

 

HH. “Legal Requirements” shall mean the federal and state laws, rules, and
regulations pertaining to Client’s business.

 

II. “Location” shall mean each facility owned or leased by Client where the
Programs will be executed.

 

JJ. “Maintained Program” shall mean the unmodified version of any software
program then being generally offered for license by Metavante, and shall include
Fixes, Enhancements and Upgrades thereto.

 

KK. “Maintenance Update” shall mean a Fix or collection of Fixes and/or minor
Enhancements contained in media delivered to Client.

 

LL. “Metavante Products” shall mean all Programs and Documentation provided
under this Agreement.

 

MM. “Metavante Proprietary Materials and Information” shall mean the Metavante
Software and all source code, object code, documentation (whether electronic,
printed, written, or otherwise), working papers, non-customer data, programs,
diagrams, models, drawings, flow charts, and research (whether in tangible or
intangible form or in written or machine-readable form), and all techniques,
processes, inventions, knowledge, know-how, trade secrets (whether in tangible
or intangible form or in written or machine-readable form), developed by
Metavante prior to or during the Term of this Agreement, and such other
information relating to Metavante or the Metavante Software that Metavante
identifies to Client as proprietary or confidential at the time of disclosure.

 

NN. “Metavante Software” shall mean the software owned by Metavante and used to
provide the Services.

 

OO. “Monthly Base Fee” shall mean the minimum monthly fees payable by Client to
Metavante as specifically set forth in the Fees Schedule.

 

PP. “New Services” shall mean any services and products that are not included in
the Initial Services but which, upon mutual agreement of the parties, are added
to this Agreement. Upon such addition, New Services shall be included in the
term “Services.”

 

18



--------------------------------------------------------------------------------

QQ. “Option” shall mean a new feature or function to the Program which Metavante
markets as a separately priced option. Metavante will make all such options
available to Client at Metavante’s published price so long as Client is
subscribing for maintenance services, but such options are not included as part
of Metavante’s maintenance and support obligations.

 

RR. “Performance Warranty” shall have the meaning set forth in Section 6.1.

 

SS. “Plan” shall have the meaning set forth in Section 15.1.

 

TT. “Primary Location” shall mean a single Location, designated by Client, to
receive delivery of Programs and related Fixes, Maintenance Updates and
Releases. The Primary Location is specified on Exhibit A to the Software License
Schedule.

 

UU. “Privacy Regulations” shall mean the regulations promulgated under
Section 504 of the Gramm-Leach-Bliley Act, Pub. L. 106-102, as such regulations
may be amended from time to time.

 

VV. “Professional Services” shall mean services provided by Metavante for
Conversion, training, and consulting, and services provided by Metavante to
review or implement New Services or enhancements to existing Services.

 

WW. “Programs” shall mean the Metavante software programs specified on Exhibit A
to the Software License Schedule. Exhibit A may be modified from time to time by
mutual agreement of Metavante and Client to include additional Metavante
software programs licensed hereunder. Programs include Standard Programs and
Custom Programs.

 

XX. “Qualified Employee” shall mean an employee of Client assigned to work with
Metavante pursuant to Section 9 of the Software License Schedule, who has
attended the applicable Metavante training classes.

 

YY. “Release” shall mean a collection of Maintenance Updates delivered to
Client.

 

ZZ. “Services” shall mean the services, functions, and responsibilities
described in this Agreement to be performed by Metavante during the Term and
shall include New Services that are agreed to by the parties in writing.

 

AAA. “Service Levels” shall mean those service levels set forth in the Service
Level Schedule.

 

BBB. “Standard Program” shall mean the unmodified version of any software
program then being generally offered for license by Metavante, and includes
Fixes, Enhancements and Upgrades thereto.

 

CCC. “Taxes” shall mean any manufacturers, sales, use, gross receipts, excise,
personal property, or similar tax or duty assessed by any governmental or
quasi-governmental authority upon or as a result of the execution or performance
of any service pursuant to this Agreement or materials furnished with respect to
this Agreement, except any income, franchise, privilege, or similar tax on or
measured by Metavante’s net income, capital stock, or net worth.

 

DDD. “Term” shall mean the Initial Term and any extension thereof, unless this
Agreement is earlier terminated in accordance with its provisions.

 

EEE. “Termination Fee” shall have the meaning set forth on the Termination Fee
Schedule.

 

FFF. “Third Party” shall mean any Entity other than the parties or any
Affiliates of the parties.

 

GGG. “Upgrade” shall mean a substantial operational, quality or functional
improvement to a Standard Program. Upgrades are made available at Metavante’s
then current rates and are not included or offered as a part of the maintenance
services provided hereunder.

 

HHH. “User Manuals” shall mean the documentation provided by Metavante to Client
which describes the features and functionalities of the Services, as modified
and updated by the customer bulletins distributed by Metavante from time to
time.

 

III. “Warranty Period” shall mean a period of ninety (90) days following
Acceptance.

 

19